Citation Nr: 0530879	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 rating decision in which the 
RO, inter alia, denied service connection for a psychiatric 
disability and denied the appellant's application to reopen 
the claim for service connection for a low back disability.  
The veteran filed a notice of disagreement (NOD) in June 
2002.  In June 2003, the veteran withdrew his claim regarding 
his low back disability. The RO issued a statement of the 
case (SOC) in October 2003 and the veteran filed a 
substantive appeal later in that same month. 

In August 2004, the Board remanded this matter to schedule 
the veteran for a video conference hearing.  The veteran was 
notified of the time, date, and location of the hearing, but 
he failed to appear.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a psychiatric 
disability has been accomplished.

2.  Service records do not include any finding or diagnosis 
of psychiatric disability, although the veteran complained, 
on one occasion, of being depressed.

3.  The only medical opinion on the question of a 
relationship between any current psychiatric disability and 
service weighs against the claim.  




CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the October 2003 SOC; the November 2004, March 2005, 
and June 2005 June 2005 supplemental SOCs (SSOCs), and the 
December 2001, September 2004, and March 2005 notice letters, 
the RO notified the veteran of the legal criteria governing 
his claim, the evidence that has been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, he was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2001, September 2004, 
and March 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO informed him that he could submit 
statements from people who are were aware of his condition, 
and requested that he provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  The RO also invited the veteran to submit any 
evidence that pertained to his claim as well as evidence in 
his possession.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of full pre-adjudication notice in these 
matters has not, in any way, prejudice the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects ' the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, as 
to this matter, the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim were fully developed and re-adjudicated after 
notice was provided.

As indicated above, October 2003 SOC and November 2004, March 
2005, and June 2005 SSOCs notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered in connection with his 
claim.  Furthermore, in the letters of December 2001, 
September 2004, and March 2005, the RO advised the veteran of 
VA's responsibilities to notify and assist him in his claim.  
After the SOC and SSOC and notice letters, the veteran was 
afforded an opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim under consideration.  The veteran's service medical 
records are associated with the claims file.  The RO arranged 
for the veteran to undergo VA medical examination, the report 
of which is of record.  Additionally, all pertinent VA 
treatment records have been associated with the claims file.  

The veteran has acknowledged that any records documenting his 
alleged suicide attempts in 1974 and 1975 are no longer 
available.  While the veteran also identified private 
treatment at the City of Philadelphia General Hospital in the 
1970s, and at St. Agnes Medical Center in 1981 and 1982, 
these records are unavailable.  Documents in the claims file 
indicate that the Philadelphia General Hospital closed in 
1977 and the all records were kept for seven years and then 
destroyed.  The response from St. Agnes Medical Center also 
indicates that medical records are not retained that far 
back.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any source of pertinent medical 
evaluation and/or treatment in addition to those noted above.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp, 159 at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a 
psychiatric disability.  

II. Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993). 

Although the veteran contends that he has a psychiatric 
disability that is related to service, competent evidence 
does not support his assertions. 

Service medical records include May 1974 reports of medical 
examination and of medical history.  The examination report 
indicates that the veteran denied a history of psychosis and 
the medical history report noted a negative response to 
depression or excessive worry.  However, in September 1974, 
he did note on a report of medical history that he was 
depressed and nervous.  He was discharged in November 1994 
due to a physical disability.

Post-service medical records consist of treatment records 
from various VA medical facilities, dated from August 1995 to 
June 2005, and the majority of them involve treatment for 
polysubstance abuse.  These records also indicate that, at 
various times, the veteran was diagnosed as having 
schizophrenia, major depression with psychotic features, 
substance induced psychotic disorder, dysthymic disorder, 
schizoaffective disorder, borderline personality disorder, 
and obsessive compulsive disorder.

In September 2003, the veteran underwent a VA examination.  
After reviewing the medical records, talking to the veteran, 
and examining him, the examiner diagnosed chronic 
undifferentiated schizophrenia and major depressive disorder, 
recurrent, with psychotic features.  Late in September 2003, 
in response to the RO's request, the examiner offered the 
opinion that it was unlikely that the veteran's subsequent 
psychiatric and behavior problems were caused or aggravated 
by his military service.  Hence, the only medical opinion on 
the question of medical nexus 

The Board notes that, in support of his claim, the veteran 
submitted medical information obtained from the Internet.  
These documents provide information on drugs that the veteran 
indicates he was given in service.  Since this evidence only 
provides general information that is not specific to this 
veteran, it has no real probative value in the context of 
this claim.  

Also submitted were statements from the veteran's family 
dated in October 2002, January 2003, and February 2003 that 
indicate he did not have any psychiatric problems prior to 
service but that after service he was depressed and had 
decreased mental capacity.  

In addition to the medical evidence noted above, the Board 
has carefully considered the lay assertions of the veteran 
and his family members.  While the veteran is certainly 
competent to report his symptoms, and his family members are 
competent to support their observations (see Grottveit v. 
Brown, 5 Vet. App.. 91, 93 (1993)), none of these individuals 
is shown to have the appropriate medical training and 
expertise to render a competent (probative) opinion on a 
medical matter-here, the question of whether there is a 
medical relationship between current psychiatric disability 
and his military service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  
. 
For all the foregoing reasons, the service connection for a 
psychiatric disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the 
preoponderance of the evidence is against the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


